DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 

Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gindin, et al. (Roman Gindin, Israel Cidon and Idit Keidar,  NoC-Based FPGA: Architecture and Routing, Proceedings of the 2007 Network on Chips Conference, pages 253-261, 9 May 2007) in view of Greenbaum, et al. (J. Greenbaum, Reconfigurable Logic in SOC Systems, Proceedings of IEEE 2002 Custom Integrated Circuits Conference, pages 5-8, 2002) and Marescaux, et al. (Theodore Marescaux, Andrei Bartic, Dideriek Verkest, Serge Vernalde, and Rudy Lauwereins, Interconnection Networks Enable Fine-Grain Dynamic Multi-tasking on FPGAs, FPL 2002, LNCS 2438, pages 795–805, 2002).

Regarding claim 1, Ginden discloses an integrated circuit system (page 1, section 1), comprising: 

a. a programmable logic circuitry and an array of programmable hardened circuitry stations forming a network on chip configurable to receive data from or send the data to the programmable logic circuitry, wherein the array of programmable hardened circuitry stations comprises: a first hardened circuitry station; a second hardened circuitry station; a third hardened circuitry station; (The system of Ginden discloses an array of hardened circuitry stations in the form of hardened routers laid out in silicon [see for example, Fig. 1, “R” elements] combined with a corresponding configurable network interface [see, for example, Fig. 1, “CNI” elements] implemented in programmable gates [pages 2-3, section 2, In particular “Soft vs Hard” and fig. 1]. [note that the term “programmable hardened circuitry station” is being interpreted to mean a station that has hardened elements implemented in silicon to form the hardened circuitry but still has some programmable circuitry aspects that are implemented in Ginden further discloses a first hardened circuitry station [fig. 1, third element on the top row, “CR”, the leftmost CNI and attached router, R] with a direct connection to a second hardened circuitry station [fig. 1, third element on the second from top row “CR”, the leftmost CNI and attached router, R] with the second hardened circuitry station having a direct connection to a third hardened circuitry station [fig. 1, fourth element on the third from top row “CR”, the leftmost CNI and attached router, R].)

b. a first direct communication path between the first hardened circuitry station and the second hardened circuitry station; and (fig. 1, see (a) supra, last sentence of explanation). 

c. a second direct communication path between the second hardened circuitry station and the third hardened circuitry station; (fig. 1, see (a) supra, last sentence of explanation).

d. wherein the first hardened circuitry station is configurable to route the data to the third hardened circuitry station through the second hardened circuitry station, (The system of Ginden 

e. wherein the third hardened circuitry station is configurable to process the data, and wherein the second hardened circuitry station is configurable not to process the data (see pages 2-3, Soft vs. Hard – see explanation in last sentence of (d), supra).
	
Ginden fails to disclose the NOC is in a separate logic region of the integrated circuit system than the programmable logic circuitry. In the same field of endeavor, Greenbaum discloses the NOC is in a separate logic region of the integrated circuit system than the programmable logic circuitry. (The system of Greenbaum discloses a dedicated type of programmable logic for implementing network interfaces logic including direct memory access and customized structure of the programmable elements for I/O interfacing [pages 6-7, in particular the last paragraph of page 6 and the first paragraph of page 7].)
Therefore, since the system of Greenbaum discloses dedicated programmable element/programmable logic circuitry element types for performing I/O interfacing, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the dedicated programmable element/programmable logic circuitry element types of Greenbaum with the system of Ginden by implementing the configurable network interface elements of GInden, used for I/O operations, using a dedicated programmable element/programmable logic circuitry element type to Ginden. The motive to combine is to improve performance and configurability by using a programmable element type that offers optimized performance and footprint for performing I/O tasks of the configurable network interface.
Ginden as modified by Greenbaum fails to disclose one or more clock-crossing buffers associated with the third hardened circuitry station. In the same field of endeavor, Marescaux discloses one or more clock-crossing buffers associated with the third hardened circuitry station. (The system of Marescaux discloses dividing an FPGA into an array of identical tiles/network elements each tile running a hardware task/software thread [page 796, second and third paragraphs] with each of the tiles/hardware tasks linked by a routing network [for example page 798, section 3.2– disclosing a plurality of processors/tiles linked by a routing array; see also pages 799-800 sections 4.1 and 4.2]. In relevant part the network clock rate at the routers is disconnected from the local clock rate at the tile/hardware task using buffers to allow for different clock rates [section 4.2] and the clock rate of the routers is faster than the slower attached processors/tiles [section 4.1, second paragraph – “Hardware tasks can be slow compared to the network’s bitrates. Therefore to avoid blocking, the hardware tasks are decoupled from the network using interfaces. These interfaces use dual-port BRAMs to buffer messages and work as a network abstraction layer for the hardware task.]..)
Therefore, since the system of Marescaux suggests that the network interface could operate at a different clock rate from the attached tile/hardware element, it would have been obvious to a person of ordinary skill in the art at before the effective filing date of the invention to implement the clock-crossing of Marescaux with the system of Ginden as modified by Greenbaum by operating the router/CNI elements/hardened circuitry at a faster clock rate than the attached CR and FR elements and to use a buffer as a clock-crossing element such that the CR/programmable logic circuitry, the FR DRAM interface to external memory and the FR Ethernet Interface are all linked to the router/CNI elements 
Regarding claim 2, Ginden discloses the third hardened circuitry station is configurable to send the data to the programmable logic circuitry. (Ginden discloses that the attached hardened circuitry stations, including the third hardened circuitry station/R/CNI combine received packets into application specific blocks and transmit them on to the attached CR/programmable logic circuitry block and take application specific blocks from the attached CR/programmable logic block and fragment them into packets for transmission [pages 3-4, Soft vs. Hard, in particular the second paragraph].)
Regarding claim 3, Ginden discloses the array of programmable hardened circuitry stations communicates data to or from the programmable logic circuitry in a bi-directional manner. (Ginden discloses that the attached hardened circuitry stations, including the third hardened circuitry station/R/CNI combine received packets into application specific blocks and transmit them on to the attached CR/programmable logic circuitry block and take application specific blocks from the attached CR/programmable logic circuitry block and fragment them into packets for transmission [pages 3-4, Soft vs. Hard, in particular the second paragraph].)
Regarding claim 4, Ginden as modified by Greenbaum and Marescaux in claim 1 discloses the array of programmable hardened circuitry stations is clocked at a different rate than the programmable logic circuitry (see the combination of Ginden as modified by Greenbaum with Marescaux in claim 1, supra).
Regarding claim 5, Ginden discloses the array of programmable hardened circuitry stations is communicatively coupled to the programmable logic circuitry via multiple nodes, wherein the array of programmable hardened circuitry stations comprises an array of programmable hardened intellectual GInden discloses that multiple nodes connect the R/CNI/hardened circuitry to the different blocks of the programmable logic circuit/CR [fig. 1, see multiple R/CNI/hardened circuitry to the same and different CR/programmable logic circuit blocks]. The R/CNI/hardened circuitry form an array [fig. 1, R/CNI/hardened circuitry are linked by a horizontal and vertical array of links].)
Therefore, since the system of Marescaux suggests that the network interface could operate at a different clock rate from the attached tile/hardware element, it would have been obvious to a person of ordinary skill in the art at before the effective filing date of the invention to implement the clock-crossing of Marescaux with the system of Ginden by operating the router/CNI elements/hardened circuitry at a different clock rate than the attached CR and FR elements and to use a buffer as a clock-crossing element such that the CR/programmable logic circuitry, the FR DRAM interface to external memory and the FR Ethernet Interface are all linked to the router/CNI elements using clock-crossing buffers. The motive to combine is to allow each FR/CR to operate at its own clock rate to allow for modular swapping of these elements from different clock rate designs to minimize redesign and to allow the designer to optimize the clock rates of the attached FR/CRs separately for best performance. 
Regarding claim 6, Ginden as modified by Greenbaum and Marescaux in claim 1 discloses the array of programmable hardened circuitry stations is clocked at a higher rate than the programmable logic circuitry (see the combination of Ginden as modified by Greenbaum with Marescaux in claim 1, supra).


Regarding claim 7, Ginden discloses the array of programmable hardened circuitry stations is programmable to perform signal processing on data received from the programmable logic circuitry. (Ginden discloses that the attached hardened circuitry stations, including the third hardened circuitry station/R/CNI combine received packets into application specific blocks and transmit them on to the attached CR/programmable logic circuitry block and take application specific blocks from the attached CR/programmable logic circuitry block and fragment them into packets for transmission [pages 3-4, Soft vs. Hard, in particular the second paragraph]. This function is an adaptation layer function for adapting input and output data and may be performed in the user programmable soft functions [pages 3-4, Soft vs. Hard – “However, there are several application specific functions, like adaptation layers, playback and routing….Therefore, the routing layer and the application specific layers are configurable, i.e., implemented from programmable elements”.])
Regarding claim 8, Ginden discloses plurality of interconnections that route data between hardened circuitry stations of the array of programmable hardened circuitry stations. (Ginden discloses the hardened circuitry stations/R/CNI are linked with multiple interconnections to the array of programmable hardened circuitry stations [for example the cited R/CNI of the first hardened circuitry in claim 1 is linked to three other hardened circuitry stations/R/CNI [page 4, fig. 1, first hardened circuitry is in the third CR element to the right in the top row of fig. 1 and comprises the leftmost CNI/CR of that element].)

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gindin, et al. (Roman Gindin, Israel Cidon and Idit Keidar,  NoC-Based FPGA: Architecture and Routing, Proceedings of the 2007 Network on Chips Conference, pages 253-261, 9 May 2007), Greenbaum, et al. (J. Greenbaum, Reconfigurable Logic in SOC Systems, Proceedings of IEEE 2002 Custom Integrated Circuits Conference, pages 5-8, 2002) and Marescaux, et al. (Theodore Marescaux, Andrei Bartic, Dideriek Verkest, Serge Bjerregaard, et al. (T. Bjerregaard, S. Mahadevan, A Survey of Research and Practices of Network-on-Chip, pages 1-51, 2006).

Regarding claim 9, Ginden as modified by Greenbaum and Marescaux fails to disclose the plurality of interconnections communicatively connect the first hardened circuitry station to the second hardened circuitry station in a unidirectional manner. In the same field of endeavor, Bjerregaard discloses the plurality of interconnections communicatively connect the first hardened circuitry station to the second hardened circuitry station in a unidirectional manner. (The system of Bjerregaard discloses the use of a Torus network for network on chip interconnects using XY unidirectional interconnects [Page 14, fig. 9(b) and second paragraph].)
Therefore, since Bjerregaard discloses unidirectional torus networks, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the unidirectional torus network of Bjerregaard with the system of Ginden as modified by Greenbaum and Marescaux by connecting the programmable hardened circuitry stations using a unidirectional torus network. The motive to combine is to reduce link overhead while allowing adjacent connections using a torus network. 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gindin, et al. (Roman Gindin, Israel Cidon and Idit Keidar,  NoC-Based FPGA: Architecture and Routing, Proceedings of the 2007 Network on Chips Conference, pages 253-261, 9 May 2007), Greenbaum, et al. (J. Greenbaum, Reconfigurable Logic in SOC Systems, Proceedings of IEEE 2002 Custom Integrated Circuits Conference, pages 5-8, 2002) and Marescaux, et al. (Theodore Marescaux, Andrei Bartic, Dideriek Verkest, Serge Xilinx (Author Unknown, Running the Generate Programming File Process for FPGAs, 18 October 2010, page 1)

Regarding claim 10, Ginden as modified by Greenbaum and Marescaux discloses the plurality of interconnections are configurable. (The system of Ginden discloses that the operation of the interconnections, such as the routing over them may be soft configurable (pages 2-3 “Soft vs Hard”; page 5, section 4.1).
Ginden as modified by Greenbaum and Marescaux fails to disclose the configuration is based on software-generated code. In the same field of endeavor, Xilinx discloses the configuration is based on software-generated code. (Xilinx discloses that a completed FPGA design software for FPGA soft implementation is generated from a completed design and then applied to the FPGA [page 1, first paragraph].)
Therefore, since the system of Xilinx discloses software generation of soft configurable FPGA elements, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the software generation of Xilinx with the system of Ginden as modified by Greenbaum and Marescaux by configuring the soft FPGA structure of hardened circuitry stations used for routing over/configuring transmissions on the interconnections using the computer generated configuration of the system of Xilinx. The motive to combine is to reduce the programming effort by allowing the user to program the desired FPGA connection and functions and then allow the computer to generate the required FPGA software to implement the desired functions.


Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gindin, et al. (Roman Gindin, Israel Cidon and Idit Keidar,  NoC-Based FPGA: Architecture and Routing, Proceedings of the 2007 Network on Chips Conference, pages 253-261, 9 May 2007), Greenbaum, et al. (J. Greenbaum, Reconfigurable Logic in SOC Systems, Proceedings of IEEE 2002 Custom Integrated Circuits Conference, pages 5-8, 2002) and Marescaux, et al. (Theodore Marescaux, Andrei Bartic, Dideriek Verkest, Serge Vernalde, and Rudy Lauwereins, Interconnection Networks Enable Fine-Grain Dynamic Multi-tasking on FPGAs, FPL 2002, LNCS 2438, pages 795–805, 2002) as applied to claim 1 and further in view of  Saponara, et al. (S. Saponara, L. Fanucci, Homogeneous and Heterogeneous MPSoC Architectures with Network-On-Chip Connectivity for Low-Power and Real-Time Multimedia Signal Processing, 20 June 2012, pages 1-17)

Regarding claim 11, Ginden as modified by Greenbaum and Marescaux fails to disclose the array of programmable hardened circuitry stations is communicatively coupled to distributed memory, wherein each hardened circuitry station of the array of hardened circuitry stations is associated with at least one memory block of the distributed memory. In the same field of endeavor, Saponara discloses the array of hardened circuitry stations is communicatively coupled to distributed memory, wherein each hardened circuitry station of the array of programmable hardened circuitry stations is associated with at least one memory block of the distributed memory. (The system of Saponara discloses an array of connected elements [page 5, fig. 2 and Section 3] with each of the connected routing elements connected to a tile element associated with a distributed memory by including a 2Mbit block for each of the tiles connected to the routing elements [page 12, section 6, second paragraph].)
Therefore, since the system of Saponara discloses memory block associated with a hardened circuitry station, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the distributed memory of Saponara with the system of Ginden Greenbaum and Marescaux by associating each of the CRs with a memory element that is a part of a distributed memory. The motive to combine is to allow each of the CRs to directly access a local slice of distributed memory for improved speed and to reduce the need to fetch items from memory over the lines linking the routing elements. 

Claims 12-15 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gindin, et al. (Roman Gindin, Israel Cidon and Idit Keidar,  NoC-Based FPGA: Architecture and Routing, Proceedings of the 2007 Network on Chips Conference, pages 253-261, 9 May 2007) in view of Marescaux, et al. (Theodore Marescaux, Andrei Bartic, Dideriek Verkest, Serge Vernalde, and Rudy Lauwereins, Interconnection Networks Enable Fine-Grain Dynamic Multi-tasking on FPGAs, FPL 2002, LNCS 2438, pages 795–805, 2002) and Srinivasan, et al. (Krishnan Srinivasan, Erno Salminen, A Memory Subsystem Model for Evaluating Network-on-Chip Performance, page 1-9, September 2010).

Regarding claim 12, Ginden discloses an integrated circuit system (page 1, section 1), comprising: 

a. programmable logic circuitry, (page 4, fig. 1, “CR”) a memory interface configurable to communicatively couple to a memory (page 4, fig. 1, “DRAM I/F”) ,  input/output (I/O) circuitry and (page 4, fig. 1, “Eth I/F”) (The system of GInden discloses configurable resources/programmable logic comprising multiple CR blocks  [page 4, fig. 1, “CR”; see also page 3, “Hierarcial Organization”, first paragraph”], a DRAM memory interface connected to external memory [page 4, fig. 1, element “DRAM I/F”; page 1, right column second paragraph – “The hard functionality is implemented in silicon; it typically includes…memory interfaces, etc.”; see also page 2, first partial paragraph of the right column – “A hotspot can be an interface to 

b. a network-on-chip (NOC) comprising one or more communication links associated with a plurality of network-on-chip (NOC) nodes, wherein the NOC substantially spans a north-south height and east-west width of the integrated circuit system, and wherein the NOC is configurable to communicatively couple the programmable logic circuitry, the I/O circuitry, and the memory interface in a packetized and bi-directional manner. (Ginden further discloses a series of communication links [fig. 1, links between the different R/CNI elements] associated with a plurality of NOC nodes [fig. 1, FR CPU, CR, FR Eth I/F, FR DRAM I/F, exc are all NOC nodes] wherein the NOC spans the north-south and east-west width of the integrated circuit [see page 4, description of fig. 1 indicating that the figure is a chip design layout and it can be seen that the communication links between the routers/R span the north-south and east-west width of the integrated circuit system; see also pages 1-2 introduction, particularly the last paragraph of page 1 carried on to page 2 – the routing architecture and links are laid out in hardware on silicon as described in the example in fig.1]. The router/CNI elements and associated links form the network on chip and can be used to bi-directionally link any of the attached CR/ programmable logic circuitry blocks or FR elements, including the CR/programmable logic circuitry, the FR DRAM interface to external memory and the FR Ethernet Interface [see page 4, section 4.1 – all elements may route between each other using a selected routing algorithim in any direction [i.e. the communication is bi-directional], including the cited elements of fig. 1]. The communication over the NOC is packetized in the form of packets [page 5, section 4.1, Ginden discloses that the hardened circuitry nodes are in a separate region than the programmable logic circuitry, as the router element is in a separate region from the CR/programmable logic circuitry [page 4, fig. 1].)

Ginden fails to disclose one or more clock-crossing buffers. In the same field of endeavor, Marescaux discloses one or more clock-crossing buffers. (The system of Marescaux discloses dividing an FPGA into an array of identical tiles/network elements each tile running a hardware task/software thread [page 796, second and third paragaprh] with each of the tiles/hardware tasks linked by a routing network [for example page 798, section 3.2– disclosing a plurality of processors/tiles linked by a routing array; see also pages 799-800 sections 4.1 and 4.2]. In relevant part the network clock rate at the routers is disconnected from the local clock rate at the tile/hardware task using buffers to allow for different clock rates [section 4.2].)
Therefore, since the system of Marescaux suggests that the network interface could operate at a different clock rate from the attached tile/hardware element, it would have been obvious to a person of ordinary skill in the art at before the effective filing date of the invention to implement the clock-crossing of Marescaux with the system of Ginden by operating the router/CNI elements at a different clock rate than the attached CR and FR elements and to use a buffer as a clock-crossing element such that the CR/programmable logic circuitry, the FR DRAM interface to external memory and the FR Ethernet Interface are all linked to the router/CNI elements using clock-crossing buffers. The motive to combine is to allow each FR/CR to operate at its own clock rate to allow for modular swapping of these elements from different clock rate designs to minimize redesign and to allow the designer to optimize the clock rates of the attached FR/CRs separately for best performance. 
Ginden as modified by Marescaux fails to disclose a double data rate (DDR) memory. In the same field of endeavor, Srinivasan discloses a double data rate (DDR) memory. (The system of Srinivasan 
Therefore, since Srinivasan discloses network on chip attachment to DDR memory, it would have been obvious to a person of ordinary skill in the art at the time of the invention to implement the attached memory of the system of Ginden as modified by Greenbaum and Marescaux as DDR memory. The motive to combine is to improve memory access rates by using double data rate, which transfers information on both the rising and falling clock edge.
Regarding claim 13, Ginden discloses the NOC comprises vertical NOC columns configurable to connect between logic regions of the programmable logic circuitry (Ginden dislcoses the NOC comprises multiple vertical columns linking different blocks/logic regions of the programmable logic circuitry [fig. 1 – for example, looking to the third element to the right in the top row of fig. 1 it is a CR block/logic region connected by the NOC vertically to the CRs that are below it; other similar vertical columns are observable from Fig. 1].)
Regarding claim 14, Ginden as modified by Marescaux and Srinivasan in claim 12 discloses the one or more clock-crossing buffers facilitates communication between the NOC and the programmable logic circuitry by buffering communication between a first clock rate of the NOC and a second clock rate of the programmable logic circuitry. (See the discussion of claim 12, in particular the combination with Marescaux).
Regarding claim 15, Ginden discloses the NOC is communicatively coupled to the programmable logic circuitry via one or more NOC nodes. (Ginden discloses that the NOC connects to multiple programmable logic circuitry blocks/CRs via many different router/R elements [fig. 2, for example connections to the top two CRs].)
Regarding claim 18, Ginden discloses the NOC is addressable. (Ginden discloses that each of the routers in the NOC is associated with an address for transmissions to that router and associated CNI [page 5, section 4.2, third paragraph].)

Claims 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gindin, et al. (Roman Gindin, Israel Cidon and Idit Keidar,  NoC-Based FPGA: Architecture and Routing, Proceedings of the 2007 Network on Chips Conference, pages 253-261, 9 May 2007) in view of Marescaux, et al. (Theodore Marescaux, Andrei Bartic, Dideriek Verkest, Serge Vernalde, and Rudy Lauwereins, Interconnection Networks Enable Fine-Grain Dynamic Multi-tasking on FPGAs, FPL 2002, LNCS 2438, pages 795–805, 2002) and Srinivasan, et al. (Krishnan Srinivasan, Erno Salminen, A Memory Subsystem Model for Evaluating Network-on-Chip Performance, page 1-9, September 2010) as applied to claim 12 and further in view of Zhou, et al. (X. Zhou, Performance evaluation of network-on-chip interconnect architectures, pages 1-51, 2009).

Regarding claim 16, Ginden as modified by Marescaux and Srinivasan fails to disclose the NOC communicates data to the programmable logic circuitry and the I/O circuitry in a unidirectional manner. In the same field of endeavor, Zhou discloses the NOC communicates data to the programmable logic circuitry and the I/O circuitry in a unidirectional manner. (The system of Zhou discloses that a router may communicate with an attached resource using two unidirectional connections in opposite directions such that the communications are “in a unidirectional manner” [page 1- “ a channel consists of two unidirectional links between two switches or between a switch and a resource”].)
Therefore, since the system of Zhou discloses a the use of unidirectional channels for communication with attached resources, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the unidirectional channels of Zhou with the system of Ginden as modified by Marescaux and Srinivasan by implementing unidirectional two way communication between the NOC and the attached resources, such as the programmable logic circuitry and the I/O circuitry. The motive to combine is to allow the system to transmit in full duplex via multiple unidirectional channels so outgoing data does not block incoming data. 


Claims 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gindin, et al. (Roman Gindin, Israel Cidon and Idit Keidar,  NoC-Based FPGA: Architecture and Routing, Proceedings of the 2007 Network on Chips Conference, pages 253-261, 9 May 2007) in view of Marescaux, et al. (Theodore Marescaux, Andrei Bartic, Dideriek Verkest, Serge Vernalde, and Rudy Lauwereins, Interconnection Networks Enable Fine-Grain Dynamic Multi-tasking on FPGAs, FPL 2002, LNCS 2438, pages 795–805, 2002).

Regarding claim 19, Ginden discloses a method for operating an integrated circuit system comprising (page 1, section 1), comprising: 

a. configuring field-programmable gate array (FPGA) programmable logic circuitry (The system of GInden discloses programmable logic circuitry [page 4, fig. 1, CR elements] including a plurality of programmable logic circuitry blocks [page 4, fig. 1, each individual CR element] which comprise FPGAs configured to carry out tasks [page 3, “Hierarchal Organization, first paragraph; see also page 1, Introduction].)

b. processing data using a first plurality of hardened circuitry nodes and communicating data from the FPGA programmable logic circuitry to at least one hardened circuitry node of the first Ginden discloses an array of hardened circuitry nodes in the form of hardened routers laid out in silicon [see for example, Fig. 1, “R” elements] combined with a corresponding configurable network interface [see, for example, Fig. 1, “CNI” elements] implemented in programmable gates [pages 2-3, section 2, In particular “Soft vs Hard” and fig. 1]. [note that the term “programmable hardened circuitry node” is being interpreted to mean a station that has hardened elements implemented in silicon to form the hardened circuitry but still has some programmable circuitry aspects that are implemented in “soft” programmable gate elements to allow the hardened circuitry to also be programmable. This is within the broadest reasonable interpretation of the term and appears to be consistent with Applicant’s use of the term in the specification- see for example, paragraphs 0008, 0053 of PgPub 2019/0215280] – the system has a programmable soft-IP interface supporting the hard-IP communication interface]. The hardened circuitry nodes send data to and from a programmable logic circuitry broken into multiple CR blocks [page 4, fig. 1, “CR”; see also page 3, “Hierarcial Organization”, first paragraph”] and perform bi-directional communication with the CRs via the CNIs [pages 2-3, “Soft vs. Hard”; see also 5-6, section 4 and 4.1 – the CNIs send and receive information to and from the attached CRs]. The system of Ginden further discloses that a first FPGA block/CR [page 4, fig. 1, third element on the top row, “CR”] may communicate with hardened circuitry node [page 4, fig. 1, third element on the fourth from top row “CR”, the leftmost CNI and attached router, R] via one or more intermediate hardened circuitry nodes [page 4, fig. 1] and further discloses that the communication between the hardened circuitry nodes is bi-directional [page 5, section 4.1 – routing and communication may occur in in both directions and is therefore bi-direcitonal.] Ginden discloses that the hardened circuitry nodes are in a separate region than the programmable logic circuitry, as the router element is in a separate region from the CR/programmable logic circuitry [page 4, fig. 1].)

c. wherein the second plurality of hardened circuitry nodes do not process the data. (Since the second plurality of plurality of hardened circuitry nodes are not the desination of the packet, they do not process the data, as only the destination hardened circuitry node does this [only the destination hardened circuitry node circuitry re-assembles the packets routed over the network into application specific blocks – see pages 2-3, Soft vs. Hard, In particular the last paragraph of page 2, carried on to page 3).

Ginden fails to disclose the NOC comprises one or more clock-crossing buffers. In the same field of endeavor, Marescaux discloses the NOC comprises one or more clock-crossing buffers. (The system of Marescaux discloses dividing an FPGA into an array of identical tiles/network elements each tile running a hardware task/software thread [page 796, second and third paragraphs] with each of the tiles/hardware tasks linked by a routing network [for example page 798, section 3.2– disclosing a plurality of processors/tiles linked by a routing array; see also pages 799-800 sections 4.1 and 4.2]. In relevant part the network clock rate at the routers is disconnected from the local clock rate at the tile/hardware task using buffers to allow for different clock rates [section 4.2].)
Therefore, since the system of Marescaux suggests that the network interface could operate at a different clock rate from the attached tile/hardware element, it would have been obvious to a person of ordinary skill in the art at before the effective filing date of the invention to implement the clock-crossing of Marescaux with the system of Ginden as modified by Greenbaum by operating the router/CNI elements/hardened circuitry at a different clock rate than the attached CR and FR elements 
Regarding claim 20, Ginden discloses communicating the data from the FPGA programmable logic circuitry to the at least one hardened circuitry node comprises transferring the data in a packetized manner (the communication over the network links via the hardened circuitry node is packetized in the form of packets [page 5, section 4.1, second paragraph].)
Regarding claim 21, Ginden discloses the NOC is addressable. (Ginden discloses that each of the CNI in the NOC is associated with an address for transmissions to that router and associated CNI [page 5, section 4.2, third paragraph].)


A note on Double Patenting

	Looking to the claims of Patent 10,367,756, the claimed invention differs significantly from that presented invention. For example, comparing claim 1 of the present invention to claim 1 of 756, it can be seen that almost no common elements are present other than the use of connections to neighboring stations in the network on chip architecture. Given such a small area of overlap, the system of claim 1 of 756 does not render obvious the teachings of the claims presented here, as, for example, combining claim 1 of 756 with the teaching of Ginden would require essentially importing all the features of Ginden 
	Looking to the claims of Patent 9,479,467, the claimed invention differs significantly from that presented invention. For example, comparing claim 1 of the present invention to claim 1 of 467, it can be seen that almost no common elements are present other than the use of connections to neighboring stations in the network on chip architecture. Given such a small area of overlap, the system of claim 1 of 467 does not render obvious the teachings of the claims presented here, as, for example, combining claim 1 of 467 with the teaching of Ginden would require essentially importing all the features of Ginden into claim 1 of 467 and would amount to hindsight reconstruction. Therefore, no double patenting rejection has been presented.

Response to Arguments

Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive. 

Regarding claims 1 and 19, Applicant argues that the combination of Gindin and Marescaux fails to disclose the newly claimed NOC with one or more clock crossing buffers in a separate region than the programmable logic circuitry as Gindin and Marescaux do not disclose a separate region (page 7). Regarding claim 19, the examiner notes that the element of a separate logic region for the NOC is taught by the newly cited reference of Greenbaum, as discussed in claims 1, supra. (note that claim 1 is different from 19 in that a separate logic region is required, and the system of Greenbaum is applied to show a separate logic region having a completely different logic gate type). Regarding claim 19, Applicant’s arguments have been considered and are not persuasive. As noted with respect to the rejection of claim 19, supra, the router of the system of Gindin exists in a separate region from the Gindin, for example). Therefore, the NOC is in a separate region of the integrated circuit system. (note that as argued by applicant, the CNI, at least arguably, depending on the definition of “region” exists in the CR/programmable logic region. However, all that is required by the broadest reasonable interpretation is that at least a part of the NOC exists in a separate region of the integrated circuit for the NOC to “be in a separate logic region of the integrated circuit system”, which is satisfied by the routing element of the NOC. Note that if amendments were made to require the NOC to be entirely in a separate logic region, then a rejection similar to that applied in claim 1 would likely be applied to the amended claims.) Therefore, Applicant’s amendments have been considered and are not persuasive. 
Regarding claim 12,  Applicant argues that the combination of Gindin and Marescaux fails to disclose the newly claimed NOC with one or more clock crossing buffers in a separate region than the programmable logic circuitry as Gindin and Marescaux do not disclose a separate region, in fact noting that the combination presented would result in the clock crossing buffers being a part of the CR/programmable logic circuitry of Gindin (pages 10-11). Applicant’s arguments have been considered and are not persuasive. As noted with respect to claim 12, supra, the router of the system of Gindin exists in a separate region from the CR/programmable logic circuitry as it is a hard IP asset that is not configurable like the CR region (see fig. 1 of Gindin, for example). Therefore, the NOC is in a separate region of the integrated circuit system. (note that as argued by applicant, the CNI, at least arguably, depending on the definition of “region” exists in the CR/programmable logic region. However, all that is required by the broadest reasonable interpretation is that at least a part of the NOC exists in a separate region of the integrated circuit for the NOC to “be in a separate logic region of the integrated circuit system”, which is satisfied by the routing element. Note that if amendments were made to require the NOC to be entirely in a separate logic region, then a rejection similar to that applied in claim 1 would 
Regarding claims 4, 6, 9-11 and 16, Applicant argues that the additional reference do not cure the deficiencies of claims 1 and 12 (pages 11-12). The Examiner agrees, but notes that no deficiency in claims 1 and 12 exists for the reasons stated, supra, therefore the rejection is maintained. 
	Regarding claim 21, Applicant argues the claim is allowable for the reasons stated with respect to claim 19 (page 12). Therefore, the examiner disagrees for the reasons stated with respect to claim 19.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466